I have no doubt of the constitutionality of the Act of June 23, 1931, P. L. 925. When article V, section 20 of the Constitution says that the chancery powers of the courts of common pleas are "subject to such changes as may be made by law," it does not mean (as appellant contends it does) chanceryjurisdiction, i. e., what fields the courts may act in; it means what the courts may do when they get into the fields assigned them.
Since appellant bases a large part of its argument on the theory that the courts have inherent power to punishsummarily all kinds of contempts, including an indirect
contempt, criminal in nature as the one was here, I wish to go on record as not subscribing to this doctrine. Appellant makes the novel argument that "the power to punish for contempt . . . is not a 'chancery power,' neither is it a common law power" and it "is not derived from statute." If it is none of these (which run the gamut of judicial powers except, of course, a power expressly conferred by the Constitution), it must be something akin to the divine right of kings, of which Blackstone aptly said (volume IV, 436 [Lewis's ed., page 1792]): "The claim [in the reign of James I] of a more absolute power inherent in the kingly office than had ever been carried into practice, soon awakened the sleeping lion [the people]. . . . They examined into the divinity of this claim, and found it weakly and fallaciously supported; and common reason assured them that, if it were of human origin, no Constitution could establish it without power of revocation, no precedent could sanctify, no length of time could confirm it. The leaders felt the pulse of the nation, and found they had ability as well as inclination to resist it. . . ." The claim of "inherent power" is always invoked by every governmental agency *Page 414 
which is reaching out for more power, as did King James and Charles the First, and unless the dynamism of this doctrine is restrained, it leads to absolutism. One of the grievances enumerated in the Declaration of Independence was the assumption by the king and parliament of "inherent powers," the language of the declaration being that "He [the king] has combined with others to subject us to a jurisdiction foreign to our Constitution, and unacknowledged by our laws; . . . anddeclaring themselves invested with power [italics supplied] to legislate for us in all cases whatsoever." Protest is then made against the "attempts to extend an unwarrantable jurisdiction over us."
The doctrine that courts of equity "from time immemorial" had the "inherent power" to punish for contempt has been repudiated by modern juristic scholarship. Within the present century it has been demonstrated that the power of English courts of chancery to deal summarily with constructive contempts of court, has not existed immemorially, as the advocates of inherency claim, but is the offspring of the oppressive Star Chamber courts, of which courts Blackstone in volume IV, 267 (Lewis's ed., page 1660), says, quoting from Lord CLARENDON, that when they were in existence and functioning, "any disrespect to any acts of state or to the persons of statesmen was in no time more penal, and the foundations of right [were] never more in danger to be destroyed." Sir JOHN CHARLES FOX, late Senior Master of the Supreme Court, English Chancery Division, offers proof in his "History of Contempt of Court," page 4, that "in early times criminal contempt committed by a stranger out of court was proceeded against like any other trespass in the common law courts, with the assistance of a jury, unless the contempt was confessed." Felix Frankfurter and James M. Landis in an article on "The Power to Regulate Contempts," contained in 37 Harvard Law Review 1010, 1046, say: "Until 1720 there is no instance in the common law precedents of punishment otherwise *Page 415 
than after trial in the ordinary course and not by summary process."
The Supreme Court of the United States has recognized the fact that contempts such as we now have before us were punished in the early law of England by the usual criminal procedure, i. e., after trial by jury. In Michaelson v. U.S., 266 U.S. 42, that court said, in discussing contempts within the purview of the Clayton Act of 1914, which provides that wilful disobedience of any lawful writ, etc., of any district court of the United States, etc., if such act or thing be of such character as to constitute also a criminal offense shall be proceeded against upon demand of the accused, by a jury trial: "Contempts of the kind within the terms of the statute partake of the nature of crimes in all essential particulars. 'So truly are they crimes that it seems to be proved that in the early law they were punished only by the usual criminal procedure: 3 Transactions of the Royal Historical Society, N.S., page 147, . . . and that at least in England it seems that they still may be and preferably are tried in that way.' "
That the American people have resented the assumption by certain judges of "inherent power" to proceed summarily against persons for alleged constructve contempt of court is a matter of history. One hundred and five years ago Federal District Judge PECK imprisoned and disbarred a lawyer for the latter's criticisms of the former's opinion. For this he was impeached. At the trial the defense was that the action complained of was based on common law precedents. Twenty-one senators pronounced the judge guilty and twenty-two not guilty.1 *Page 416 
The next day the House began measures "to define by statute all offenses which may be punishable as contempts of the courts of the United States and to limit the punishment of the same." The judiciary committee headed by James Buchanan brought in a bill "declarative of the law concerning contempts of court." It passed, and Daniel Webster favorably reported the bill from the judiciary committee of the Senate. It became a law, and forty years later the Supreme Court sustained it (Ex parte Robinson, 19 Wall. [U.S.] 505). Many states copied this law which greatly restricted judicial power over "constructive contempts." See also the cases of Respublica v. Passmore (1802), 3 Yeates (Pa.) 441, and Respublica v. Oswald (1788), 1 Dallas (Pa.) 318.
Even if British courts possessed 200 years ago the inherent power to punish summarily constructive contempts, that fact would to-day constitute inadequate support for appellant's position. "It is revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV." (Holmes, "The Path of the Law.") It no more follows that Pennsylvania courts possess the power of certain British courts of the 18th Century to punish summarily for constructive contempts than it follows that the chief executive of this Commonwealth possesses all the "inherent powers" of the British 18th Century chief executive. It might as well be argued that because, as Blackstone says (volume I, 246 [Lewis's ed., page 221]), "The king can do no wrong" and "in him is no folly or weakness," the same is true of the successive governors of this Commonwealth. We should not in this time and country accept all claimed judicial power as "inherent" simply because some judges think they inherit all the power exercised by the 17th and 18th Centuries English judges, many of whom were animated in their official actions by the same spirit that characterized the arrogant and odious Judge JEFFREYS. The only "inherent judicial power" that is entitled to recognition here is that power which is inherent in the sense of being necessarily *Page 417 
implied in an express grant of power. Measured by this reasonable standard, the power to adjudge a person guilty of an act of contempt committed away from the court is not an implied power necessary to the complete exercise of the judicial power expressly granted. This has been decided by the highest court in the land, for the decision in Michaelson v. United States, supra, supports the proposition that while the power to punish for contempts is "essential to the administration of justice," an act of Congress (the Clayton Act) requiring the court beforeproceeding to punish for contempt to submit the question ofwhether or not a contempt has been committed to thedetermination of a jury, does not so interfere with thejudicial functions of a court as to make the actunconstitutional. In the light of this opinion the difference between constitutional courts and courts created by statute isof no materiality in a question of the kind now before us, for when Congress "ordains and establishes a court" (as the Constitution says Congress may do), it must be a complete court, not one impotent to discharge judicial functions. Appellant claims there is a distinction between courts created by the Constitution and those created by statute. This distinction does not affect in the slightest the validity of the reasoning that the only kind of courts the Constitution of the United States authorizes Congress to create are courts capable of adequately discharging judicial functions, and that since the United States Supreme Court has decided that for Congress to pass a law taking away from the statutory federal courts the power to punish for criminal contempt is constitutional, it follows that the highest court in the land does not look upon such a law as emasculatory of any judicialpower vital to the discharge of the important duties of thecircuit and district courts of the United States.
Furthermore, the distinction between constitutional courts and statutory courts is very much overdone. What *Page 418 
the United States Supreme Court said on this alleged distinction is this: "The power — i. e., to punish for contempt — has been limited and defined by the act of Congress, March 2, 1831, and the act in terms applies to all courts. Whether it can be held to limit the authority of the Supreme Court, which derives its existence and powers from the Constitution, may perhaps be a matter of doubt [italics supplied], but that it applies to the circuit and district courts there can be no question": Ex parte Robinson, supra, (19 Wall. 505). In the Michaelson case, the Supreme Court used these words: "The only substantial difference between such a proceeding as we have here, and a criminal prosecution by indictment or information is that in the latter the act complained of is the violation of a law and in the former the violation of a decree. In the case of the latter, the accused has a constitutional right of trial by jury; while in the former he has not. The statutory extension of this constitutional right to a class of contempts which are properly described as 'criminal offenses' does not, in our opinion, invade the powers of the courts as intended by the Constitution to violate that instrument in any other way." It will be noticed that when Mr. Justice SUTHERLAND used the phrase, "the powers of the courts," he did not say "inferior, or subordinate, or statutory courts."
The most extraordinary doctrine advanced by the appellant is that "the power of a constitutional court to punish for contempt is a sort of judicial police power — a power which the legislature may regulate but cannot destroy, unless it may also destroy the court itself." When any agency of government can find no other justification for its act, it always invokes the so-called "police power" as though the mere repeating of this formula justifies any arbitrary authority assumed. Mr. Justice MILLER in Loan Assn. v. Topeka, 87 U.S. 655, 665, said: "The executive, the legislative, and the judicial branches of these governments are all of limited and defined powers." In Com. v. Vrooman, 164 Pa. 306, 30 A. 217, this *Page 419 
court declared that if a police regulation violates the fundamental law it is void.
What justification is there for the appellant's fear that a jury will not convict the respondents if they are in fact guilty of violence and intimidation? Juries represent the average of the community and if any community falls so low in the scale of civilization as to tolerate violence and mob lawlessness, no one or more judges can save it from the fate its supineness inevitably invites. There is no excuse in this country for any person's expressing his political, economic, or social views through violence, and the worst enemy of labor is the member of a labor organization who counsels violence or who resorts to it. Uncurbed violence means anarchy and the American people will not permit their government to abdicate to anarchy.
Trial by jury is the corner-stone of our administration of justice. Though imperfect, like all other human institutions, it has stood the test of time. Even when chief magistrates of the United States have been assassinated, the responsibility has been placed upon twelve jurors and not upon a single judge to pass upon the guilt of the accused. The Encyclopedia Britannica, 14th ed., volume 14, page 632, says of Magna Carta: "The famous clause promising that no freeman shall be taken or imprisoned or disseised or outlawed or exiled . . . without the judgment of his peers or by the law of the land, was a guarantee of security against arbitrary rule to all men, whether barons or simple free men." This clause is in substance reiterated in section 9 of Pennsylvania's "Declaration of Rights." Blackstone, volume IV, 268, says in regard to certain offenses tried before a court of admiralty without a jury: "As this court proceeded without jury, in a method much conformed to the civil law, the exercise of a criminal jurisdiction there was contrary to the genius of the law of England, inasmuch as a man might be there deprived of his life by the opinion of a single judge, without the judgment of his peers. And besides, . . . innocent persons might thus fall a sacrifice *Page 420 
to the caprice of a single man. . . ." One of the grievances complained of in the Declaration of Independence was the "depriving us in many cases of the benefits of trial by jury."
In appellant's brief is the following contemptuous reference to trial by jury: "It seems to the appellant to be unthinkable that the vindication of the dignity, authority and prestige of the court should thus be committed to the determination of twelve persons picked up at random." The answer is that for a century and a half the "dignity, authority and prestige" of this and other Commonwealths when menaced by murderers, kidnappers and other felons has been "committed to the determination of twelve persons picked up at random" (i. e., twelve jurors) and has been by such persons amply vindicated. The most eminent statesmen, lawyers, and jurists of America have paid tribute to the jury system. Joseph H. Choate in his address before the American Bar Association on August 18, 1898, said: "It is the best method yet devised for the determination of disputed questions of fact in the administration of justice." In his argument before the United States Supreme Court in Ex parte Milligan, 4 Wall. 2, Jeremiah S. Black said: "It is the best protection for innocence and the surest mode of punishing guilt that has yet been discovered." The Supreme Court of the United States in its decision in that case said: "Milligan was denied a great guarantee of freedom when he was denied a trial by jury. . . . The illustrious men who framed the Constitution were full of wisdom, and they knew that a trial by an established court, assisted by an impartial jury, was the only sure way of protecting the citizen against oppression and wrong." Alexander Hamilton, in the Federalist, No. 58, (Lodge ed.) 521, said: "Arbitrary impeachments, arbitrary methods of prosecuting pretended offenses, and arbitrary punishments upon arbitrary convictions, have ever appeared to me to be the great engines of judicial despotism." *Page 421 
Another fallacy in appellant's argument is that the Act of 1931 takes away from the court the right to punish for disobedience to its process. What is taken away is only the right of the judge whose order the respondent is accused of disobeying, to determine unaided by a jury the fact of disobedience. Appellant might as well say that because a state cannot execute a murderer until a jury pronounces the alleged murderer guilty, the state is deprived of the power to punish murderers. The word "court" and the word "judge" are not synonymous, and to require a judge to share with a jury the administration of justice does not take away power from "a court." Originally the court was the king and when that court spoke, it was the sovereign speaking. In this country no single official is sovereign and he can speak for the sovereign only so far as the sovereign people have authorized him so to do. In a homicide case, the trial judge and the jury constitute the court. "A court is a tribunal organized according to law, . . . not an individual holding a judicial office": People v. Village of Haverstraw, 151 N.Y. 75, 45 N.E. 384, 386.
Appellant in its reply brief declares that the contempt here charged was "a direct defiance of the writ of process of a court" and therefore "the court concededly had the right to issue" process. No one challenges the right of the court to issue process, but what is now challenged is the right of the court after respondents are brought in on its process, to adjudge them guilty of the contempt charged, without a trial byjury. For a judge to have the right (1) to grant an injunction, (2) to issue process against those accused of violating it outside the court room,2 and (3) then to determine the guilt of the accused, *Page 422 
makes for speed but speed often makes for injustice. If juries cannot be trusted to render verdicts in cases of criminal contempts, why trust them to render verdicts in the thousands of important criminal and civil cases tried daily in the United States? Alleged disobeyers of a judge's orders are as much entitled to the constitutional right of trial by jury as the alleged violators of state and federal laws.
No human being is ever benign enough to be entrusted with absolute power. Unless we have a jury trial in these contempt cases, one individual acts as lawyer, judge, and jury. The judge issues the injunction, i. e., "makes the law" for a given situation, then tries him who is accused of its disobedience. What security has a citizen against a judge armed with this unrestrained power to condemn and who perhaps has a prejudice against the man he thinks has been contemptuous toward his command? What respect is the public likely to have for a penalty imposed by a judge on a verdict of guilty rendered by himself as sole juror?3 In such a case the people instead of *Page 423 
upholding the judge usually sympathize with the man sentenced. It is a deep seated human instinct to rebel against arbitrary power. The reign of law depends on public respect for judicial decrees and judgments. Punishment called for by the verdict of an impartial jury, i. e., a tribunal close to the life of the people, commands respect and silences any suggestion that injustice has been done. The influence of the procedure prescribed in the Act of 1931 is a salutary one. Citizens called for jury service in such a case will feel it a duty and an honor to coöperate with the judges of the courts in protecting property, curbing violence, and maintaining the supremacy of the law.
The belief in the capacity of our people for self-government is the genius of the American system and those who mistrust trial by jury apparently have little faith in our form of government. Speaking for the Supreme Court in Gompers v. U.S.,233 U.S. 604, 612, Mr. Justice HOLMES pointed out: "The English courts seem to think it wise, even when there is much seeming reason for the exercise of summary power, to leave the punishment of this class of contempts to the regular and formal criminal process." The best security against the tyranny of arbitrary power is a jury, "technically known as the 'country' " and which is aptly characterized by Sir Henry S. Maine in "Popular Government" (page 90) as "the old adjudicating democracy, limited, modified, and improved, in accordance with the principles suggested by the experience of centuries." Concentration of governmental power is incompatible with a people's freedom. In "The Federalist, No. 47," James Madison said: "The accumulation of all powers, legislative, executive and judiciary, in the same hands, whether of one, a few, or many, and whether hereditary, self-appointed, or elective, may justly be pronounced the very definition of tyranny."
Appellant's counsel characterize the Act of 1931 as "camouflaging the destruction of judicial power" and as "undermining the injunction," which they describe as *Page 424 
"the only remaining bulwark of public and private safety." This is reminiscent of the rejoinder of those who throughout history when brought to book for reaching out for more power or for some particularly highhanded exercise of the power they had, have attempted to portray themselves as "saviors of the state."4 It is true now as of old that "power breeds arrogance and arrogance corrupteth the understanding heart." The law which takes away from an individual judge alone the power to accuse, try, convict and punish an alleged offender charged with criminal contempt, the charge being based on an act already done, not in the presence of the court, and which requires the judge to submit the question of the defendant's guilt to that "old adjudicating democracy, the jury," is, in my judgment, clearly constitutional.
1 In his argument in behalf of Judge PECK, William Wirt said: "If the law [relating to constructive contempt] as it stands be disapproved, it is in the power of Congress to change it.
[Italics supplied.] But they will do this by a legislative act — not by a judicial sentence, as a court of impeachment": Trial of Judge PECK (by Stansbury), page 503.
2 Summary proceedings against those who commit contempt in theface of the court are based on compelling reasons. A judge while performing his duties has to repress disorder in or near the court room and overcome defiance of his authority by counsel or witnesses, so that the court's business may proceed. He is in the position of an individual who while on a lawful journey finds his pathway unlawfully obstructed; he can use appropriate means to overcome aggressions. But when a judge's orders are disobeyed, as here, at a distance from the court room and by criminal acts, these acts become an affront to society and punishment rests with society. Both judges and individuals possess the right of self-defense, but punitive measures after an aggression is completed should not be left with him against whom the aggression was directed.
3 The advocate who presented the instant appeal to this court, referred on July 8, 1924, to "the growing bitterness of organized labor toward the federal courts. In the senate," he said, "one quickly becomes aware of the existence throughout the country of a sentiment on this subject, which, if unchecked, may easily develop into a revolutionary sentiment. . . . During the past two decades there have been bitter protests from the ranks of labor. To the striker it seems like tyranny to find such vast powers exercised, not by a jury of one'sneighbors but by a single official [italics supplied] who is not elected but appointed, and that for life, and whose commission comes from a distant and little-understood source": Address of George Wharton Pepper; Reports of American Bar Assn., volume 49, page 174.
4 Nine months ago when a European dictator felt it necessary to explain why in a single day he had accused, convicted and done to death, with the merest mockery of a trial, 200 human beings, he declared in a broadcast: "If someone asks me why we did not invoke an ordinary court to deal with these men, I can only tell him: In this hour I was responsible for the fate of the nation, therefore the Supreme Court of the people during these twenty-four hours consisted of myself."